WR-84,092-01
                                                                               COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                            Transmitted 10/29/2015 10:03:28 AM
                                                                              Accepted 10/29/2015 10:15:00 AM
                                                                                                ABEL ACOSTA
                        IN THE COURT OF CRIMINAL APPEALS                                                CLERK
                             FOR THE STATE OF TEXAS
                                  AUSTIN, TEXAS


EX PARTE                                        §                               RECEIVED
                                                                         COURT OF CRIMINAL APPEALS
                                                §                               10/29/2015
                                                §       NO.   WR-84,092-01 ABEL ACOSTA, CLERK
                                                §
RICHARD HAMER                                   §


                         AFFIDAVIT IN SUPPORT OF
                 APPLICATION FOR A WRIT OF HABEAS CORPUS

TO THE HONORABLE PRESIDING JUDGE:

        NOW COMES RICHARD HAMER, Applicant, and submits this Affidavit in

Support of Application for a Writ of Habeas Corpus.

                                                Respectfully submitted,

                                                    /s/ Gary A. Udashen
                                                GARY A. UDASHEN
                                                Bar Card No. 20369590

                                                SORRELS UDASHEN & ANTON
                                                2311 Cedar Springs Road
                                                Suite 250
                                                Dallas, Texas 75201
                                                214/468-8100
                                                214/468-8104 fax

                                                Attorney for Applicant




Affidavit in Support of Application for a Writ of Habeas Corpus - Page 1
                                CERTIFICATE OF SERVICE

        I hereby certify that on the 29th day of October, 2015, a true and correct copy of the

above and foregoing Affidavit in Support of Application for a Writ of Habeas Corpus was

mailed to the Harris County District Attorney’s Office, 1201 Franklin Street, Suite 600,

Houston, Texas 77002.

                                                  /s/ Gary A. Udashen
                                                GARY A. UDASHEN




Affidavit in Support of Application for a Writ of Habeas Corpus - Page 2
STATE OF TEXAS                                 §
                                               §      AFFIDAVIT
                                               §

        This affidavit is in response to the affidavit filed by Dawn Kibler:

        The following is my response to Ms. Kibler' s affidavit:

        Ms. Kibler states that she had numerous conversations with me about the case. In fact, she

only visited with me once in jail, and was good about returning phone calls until after August 21,

2011. On August 21, 2011, Ms. Kibler was arrested. After August 21, 2011, she would not return

any of my phone calls after repeatedly trying to reach her. The only time she would respond is when

I would text or email her asking why she would not return my calls. Then, I would maybe get a

single call back.

        Ms. Kibler also states that she explained the evidence and differences between manslaughter

and criminally negligent homicide, and the differences between reckless and negligence. That is not

true. I knew nothing of criminal negligence nntil my family discussed the case with Mr. Udashen

and Mr. Udashen's office filed the 11.07 writ.

        Ms. Kibler also states that she explained what the state needed in order to prove me guilty

of manslaughter and criminally negligent homicide. She did not explain either one of these as to

what they needed.

        On October 10, 2011, I was re-incarcerated into the Harris County Jail. I repeatedly tried to ·

contact Ms. Kibler, even trying to call her collect a few times so I could talk to her. I was there 4

months and she never came to discuss anything with me.

        Ms. Kibler stated I am an intelligent person, enough so that if someone explained

manslaughter with the penalty it carries and criminal negligent homicide with the lesser penalty it

carries, I would not plead to the greater time. Had I been fully informed and advised, I would have



Affidavit of Richard Hamer - Page I
made a different decision.


                                                                       I




                                      DECLARATION OF AFFIANT

        I, Richard Hamer, Inmate No. 01764037, being presently incarcerated in the Texas

Department of Criminal Justice - Institutions Division, declare under penalty of perjury that

according to my belief the foregoing information and allegations contained in this memorandwn are

true and correct.
                              fi                l          ·.1 O· +I"'
        Executed on __       L'-""-)~C~.+,__,~o_.vr-e-~--r
                                                       __~.:X__________, 2015.

                                                      /}               .      '


                                                   iA:J~l,L~
                                                    Richard Hamer




Affidavit of Richard Hamer - Page 2